Citation Nr: 0401174	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation for a left shoulder 
disability in excess of ten percent.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from March 1974 
to March 1978.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that granted entitlement to service 
connection for a left shoulder disability and assigned a ten 
percent evaluation for it.  The appellant has challenged the 
initial rating for his left shoulder, as well as the denial 
of his claim of entitlement to service connection for a left 
ankle disorder.

The Board notes that the 10 percent rating at issue in this 
case has been in effect since the grant of service 
connection.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.

The Board also notes that the RO rating decision of July 2002 
also denied the appellant's claim of entitlement to non-
service-connected pension.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal on that issue, the Board has 
not included it in its consideration of the issues on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The appellant is right handed.

3.  The appellant's left shoulder disability is currently 
manifested by subjective complaints of pain, pain on use, 
loss of strength and limited motion, and objective clinical 
evidence of full forward elevation, abduction from zero to 
110 degrees, full interior rotation, exterior rotation to 100 
degrees, full upper extremity motor strength, no pain on 
palpation and evidence of pain on elevation and abduction.

4.  No ankylosis of the scapulohumeral articulation, or 
limitation of motion of the left arm to 25 degrees from the 
side, by impairment of the humerus, or malunion, nonunion or 
dislocation of the clavicle or scapula has been demonstrated.

5.  The disability picture associated with the left shoulder 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.

6.  The evidence does not establish that the appellant 
currently has any disability of the left ankle that is 
related to service.

7.  The appellant has submitted no evidence showing any 
continuing or existing left ankle pathology that is related 
to service, nor has he submitted any evidence showing a 
current diagnosis or treatment for any left ankle disorder.

8.  The appellant also has not submitted medical evidence of 
any nexus between any alleged left ankle disorder and any 
disease or injury incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.321, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003-5024, 5299-5200-5203 
(2003); Fenderson v. West 12 Vet. App. 119 (1999).

2.  A left ankle disorder was not incurred in or aggravated 
in service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. 
Reg. 67,792 (November 7, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that an initial evaluation in excess of ten percent for 
the left shoulder disability is not warranted.  The Board 
also finds that service connection for a left ankle disorder 
is not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim.

The appellant contends that his left shoulder disability is 
more severe than the initial evaluation reflects.  He 
maintains that his condition warrants an evaluation in excess 
of the currently assigned 10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports of 
appellant's private outpatient treatment reports dated 
between October 1998 and April 2002; the report of the VA 
medical examination conducted in June 2002; and various 
written statements submitted by the appellant and his 
representative. 


The Board notes that after granting service connection for 
the left shoulder disability, the RO assigned a ten percent 
rating that is still in effect.  Thus, the Board concludes 
that for the entire time period in question, the RO has 
considered the ten percent rating to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The report of radiographic examination of the appellant's 
left shoulder conducted at a VA facility in January 1995 
indicated that there was no evidence of fracture or 
dislocation or of bone or joint disease.  No soft tissue 
calcification was seen.  The impression was negative left 
shoulder.

The evidence of record contains private doctor treatment 
notes dated between October 1998 and April 2002.  While these 
notes indicate that the appellant was treated for a variety 
of complaints, there is no indication that the appellant ever 
complained of, or was treated for, a left shoulder disorder.  
No list of the diagnoses rendered by the doctor includes 
anything about left shoulder pathology.

The appellant underwent a VA medical examination in June 
2002; he reported having injured the left shoulder three 
years before and said that he had not noticed any subluxation 
or popping.  He said that he had pain on and off with use and 
that he had decreased motion.  On physical examination, there 
was no pain with palpation about the scapula or the AC joint 
or the anterior aspect of the shoulder.  The appellant 
demonstrated full forward elevation, but there was pain in 
the AC joint.  The appellant demonstrated from zero to 110 
degrees of abduction with pain at 110 degrees in the anterior 
aspect of the shoulder noted.  Interior rotation was full, 
while exterior rotation was limited to 100 degrees.  Upper 
extremity motor strength was full.  Grip strength was full.  
Radiographic examination of the left shoulder was 
unremarkable for previous fracture, deformity or 
degeneration.  The examiner rendered a diagnosis of history 
of left shoulder (scapula) fracture without residual 
deformity, or degeneration.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
bursitis, synovitis and periostitis, are to be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Diagnostic Codes 5003-5019, 5020, 5022.  
Where there is x-ray evidence of arthritis, and limitation of 
motion but not to a compensable degree, a 10 percent rating 
can be assigned for such major joints.  Id.  However, no 
arthritis of the appellant's left shoulder has been 
clinically demonstrated.

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity which is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation.  
A 40 percent evaluation requires unfavorable ankylosis.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

The report of medical history associated with the appellant's 
separation examination of February 1978 indicates that he 
stated that he was right-handed; therefore, he is service-
connected for the minor left arm.  See 38 C.F.R. § 4.689.

A 20 percent evaluation may be warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of motion for the 
shoulder is as follows: forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  See also Lineberger v. Brown, 5 Vet. App. 
367, (1993) (pursuant to 38 C.F.R. § 4.71, Plate I, normal 
range of flexion (forward elevation) and abduction of the 
shoulder is to 180 degrees).

In addition, a 20 percent evaluation may be warranted for 
malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent evaluation 
is also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
evaluation is warranted for fibrous union of the humerus of 
the minor upper extremity.  A 50 percent evaluation is 
warranted for nonunion of the humerus of the minor upper 
extremity (a false, flail joint).  A 70 percent evaluation 
requires loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Applying the Diagnostic Codes in turn, there is no objective 
clinical evidence of associated ankylosis of the left 
shoulder (5200).  The appellant does not have limitation of 
shoulder motion to 25 degrees from the side or to the 
shoulder level, (5201) and he does not have recurrent 
dislocations of the humerus or malunion of the humerus 
(5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder 
level.  In fact, he has ranges of shoulder motion that are 
100 degrees or better in every instance, as reported in the 
June 2002 VA medical examination report.  He does not have 
dislocation or nonunion of the clavicle or the scapula nor 
does he have malunion of the clavicle or scapula (5203).

The RO has evaluated the appellant's left shoulder condition 
by analogy under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  There is medical documentation of some 
limitation of motion of the left shoulder in abduction.  
Furthermore, the appellant has also put forth credible 
complaints of pain on use of the joint and pain on forward 
elevation and pain on abduction were clinically demonstrated.  
These factors, coupled with the doctrine of benefit of the 
doubt and the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, 
account for the assignment of a 10 percent evaluation of the 
appellant's left shoulder disability.  This is commensurate 
with the 10 percent rating that would be assigned for 
arthritic changes with some slight limitation of motion.  
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Codes 5099-
5010-5003.

However, an evaluation in excess of 10 percent is not 
warranted because the appellant has not demonstrated guarding 
of any arm movements, nor is there any medical finding of 
loose movement.  The Board has given careful consideration to 
the contentions that an increased rating is warranted due to 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The 10 percent rating contemplates complaints of 
pain, especially on extended use.  There is no showing of any 
other functional impairment that would warrant a higher 
rating for the complaints of pain.

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.  
The appellant has complaints of pain on use and limitation of 
motion, and the most recent VA examination report, while 
demonstrating the presence of limitation of motion and pain 
on motion, does not demonstrate sufficient evidence of 
limitation of motion of the left shoulder to warrant an 
increased evaluation.  Therefore, the appellant's complaints 
of pain and functional impairment, when taken together with 
demonstrated limitation of motion and pain on motion without 
other clinical findings, more nearly approximate a 10 percent 
evaluation under Diagnostic Code 5299-5203, but not more.

The Board finds, based on the evidence of record, that the 
objective findings of the appellant's left shoulder 
disability do not warrant an evaluation in excess of 10 
percent under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Further, 
limitation of motion of the arm at the shoulder level is not 
limited below 100 degrees in any instance; this is not severe 
enough to meet the standard of Diagnostic Code 5201.  In 
addition, the January 1995 and June 2002 x-ray examinations 
showed no bony abnormalities of the left shoulder.  
Therefore, the Board can find no basis under the applicable 
Diagnostic Codes to grant an initial evaluation in excess of 
10 percent based on bony impairment of the humerus, clavicle 
or scapula.

The Board has considered the appellant's statements that his 
left shoulder disability is more severe than the assigned 10 
percent evaluation.  These statements are not competent 
evidence of a diagnosis of any left shoulder disorder, nor do 
they establish clinical severity.  Although lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by laypersons, lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the left shoulder disability at 
issue may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Because the RO considered the applicability 
of that regulatory provision during the current appellate 
process, the Board has jurisdiction to consider it in its 
deliberations.  See VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's left 
shoulder disability presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluation in 
this case was not inadequate.  As discussed above, the 
Diagnostic Codes provide for higher ratings of shoulder 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for his left shoulder or that he required 
frequent treatment.  The medical evidence of record does not 
show any treatment.  Moreover, there is no evidence of record 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.

Because this is an appeal from the initial rating for the 
left shoulder disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating for the left 
shoulder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
initial rating claim denied here.  Since the preponderance of 
the evidence is against this left shoulder increased rating 
claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Instead, the provisions of 38 C.F.R. § 4.7 apply, and mandate 
the assignment of the rating indicated, as the degree of 
disability more nearly approximates the 10 percent rating 
currently assigned than any higher rating.


II.  Service connection claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The appellant has indicated, in various written statements, 
that he injured his left ankle in a motorcycle crash that 
occurred in 1975.  He also stated that he has suffered a loss 
of flexibility in the left ankle and that he has pain when he 
walks and that he especially has problems on sloping 
surfaces.  The appellant has not reported receiving any 
treatment for the left ankle since his discharge from 
service.

Review of the service medical records reveals that there are 
no complaints concerning any left ankle injury, nor is there 
any record of any diagnosed left ankle pathology.  The 
appellant reported at the time of his entrance examination, 
in February 1974, that he had broken his left leg at the age 
of sixteen.  He was treated, in 1977, and 1978, for plantar 
warts.  However, no treatment for any left ankle complaint is 
of record.  The appellant underwent an original aircrew 
examination in March 1976, and he did not report any left 
ankle trouble.  The examining physician noted that the 
appellant's lower extremities were normal.  The appellant 
underwent an aviation medical examination in June 1976; he 
did not report any left ankle problem and the examiner stated 
that the lower extremities were normal.  The appellant 
underwent another aviation examination in June 1977; again he 
did not complain of any left ankle problem.  He specifically 
denied ankle swelling, muscle pain or cramps, painful joints, 
lameness and weakness.  On physical examination, his lower 
extremities were normal.  The appellant underwent a 
separation examination in February 1978; he did not complain 
of any ankle problem.  On examination, the physician noted 
that the lower extremities were normal.

Review of the appellant's October 2001 VA Form 21-526 reveals 
that he claimed an ankle injury and that he did not report 
any current or past treatment for said injury.  The evidence 
of record contains private doctor treatment notes dated 
between October 1998 and April 2002.  While these notes 
indicate that the appellant was treated for a variety of 
complaints, there is no indication that the appellant ever 
complained of, or was treated for, a left ankle disorder.  No 
list of the diagnoses rendered by the doctor includes 
anything about left ankle pathology.

The appellant underwent a VA medical examination in June 
2002; he reported having suffered a fracture of the left 
lower leg and that he had a history of a ligament injury of 
the left ankle.  He stated that he did not experience any 
locking, giving way, swelling or pain in the left ankle.  On 
physical examination, the appellant demonstrated a full range 
of motion without any crepitance or swelling; there was no 
pain on palpitation.  No pain on motion was noted.  The 
examiner did not render a diagnosis relating to any left 
ankle pathology.

The Board has considered the appellant's statements that he 
has a left ankle disorder as a result of his service.  These 
statements are not competent evidence of a diagnosis of any 
left ankle disorder, nor do they establish a nexus between an 
acquired left ankle condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence.

The competent medical evidence of record does not establish a 
current diagnosis of any left ankle pathology.  The service 
medical records do not contain any diagnosis of a left ankle 
ligament strain or other left ankle disorder.  Post-service, 
there is no competent clinical diagnosis of any left ankle 
pathology.  The medical evidence contains private treatment 
notes that do not reveal the appellant reporting any symptoms 
of a left ankle disorder, and his doctor did not render any 
diagnosis pertaining to any left ankle condition.  Thus, the 
preponderance of the medical evidence of record indicates 
that the appellant has not been suffering from any left ankle 
disorder.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The preponderance of the claims 
file records contains medical evidence that does not support 
a past or current diagnosis of a left ankle disorder.  With 
the preponderance of the evidence against a current diagnosis 
of a left ankle disorder, the evidence cannot establish a 
causal connection between the claimed left ankle condition 
and service.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
and that service connection for a left ankle disorder must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased initial rating and service 
connection claims by means of the discussion in the November 
2002 Statement of the Case (SOC).  The RO also sent the 
appellant a letter in March 2002 in which he was informed 
what the evidence had to show to establish entitlement and 
what evidence VA still needed.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant's service medical 
records have been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in March 2002.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.§ ____).  Therefore, 
there is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.


ORDER

An initial evaluation in excess of 10 percent for the left 
shoulder disability is denied.  Service connection for a left 
ankle disorder is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



